UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-1279

                        UNITED STATES,

                          Appellee,

                              v.

                      EFRAIN DE LA CRUZ,

                    Defendant, Appellant.

                                         

No. 92-1347

                        UNITED STATES,

                          Appellee,

                              v.

                         LUIS TORRES,

                    Defendant, Appellant.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]
                                                     

                                         

                            Before

                     Breyer, Chief Judge,
                                        
               Cyr and Boudin, Circuit Judges.
                                             

                                         

James  E. Carroll  with whom  Peabody &  Arnold was  on brief  for
                                               
appellant Efrain De La Cruz.
William H.  Kettlewell with whom Dwyer,  Collora &  Gertner was on
                                                           
brief for appellant Luis Torres.
Geoffrey E.  Hobart, Assistant United  States Attorney, with  whom
                   
A. John  Pappalardo,  United States  Attorney, and  Jeffrey A.  Locke,
                                                                 
Assistant United States Attorney, were on brief for appellee.

                                         

                        June 24, 1993
                                         

     BOUDIN, Circuit Judge.   Efrain De La Cruz,  Luis Torres
                          

and  others  were  charged  in a  one-count  indictment  with

conspiracy to possess cocaine with  intent to distribute.  18

U.S.C.    841,  846.  Torres  pleaded guilty; De La  Cruz was

convicted following a jury trial.  In this appeal, De La Cruz

challenges his conviction on a number of grounds, and both he

and Torres contest the  district court's calculation of their

sentences.  We affirm.

     The  events  in this  case are  part  of a  larger story

revolving around a so-called sting operation conducted by the

FBI and other  law enforcement  agencies.  In  the course  of

this   operation,  Colombian   drug  dealers   delivered  615

kilograms of cocaine  to a  man named Pedro  Alvarez who  was

secretly cooperating  with the authorities.   The cocaine was

transported into the United  States and the FBI lodged  it in

Massachusetts  while awaiting  directions from  the Colombian

drug dealers.  In describing  the ensuing events, we  confine

the story to facts pertinent to this case.

     The cocaine arrived  in the  United States  on or  about

June 4, 1991, and on June 5, the Colombian suppliers directed

that a portion--240 kilograms--be  turned over to the "Lucho"

group.   Alvarez  made contact  with a  man purporting  to be

Lucho and  it was agreed  that Lucho's associates  would take

delivery  at 5  p.m. on  June  12, in  the parking  lot of  a

Holiday  Inn  in  Taunton,  Massachusetts.    Two  undercover

                             -3-

officers--FBI  Agent Dillon  and  Providence  Police  Officer

Colon--appeared at the arranged time and place and saw a gold

Cadillac  with three  occupants  driving slowly  through  the

parking  lot.  De La Cruz was  the driver of the Cadillac and

Torres was a passenger; the other passenger was Jose LaPaix.

     The agents flashed their lights and Torres left the car,

approached  the agents,  and discussed  the mechanics  of the

drug  transfer.  Torres said  that he had  brought three vans

with  him from  New  York equipped with   hidden compartments

but  had left them in  Newton, Massachusetts.   It was agreed

that  Torres would  drive to  Newton  with his  companions to

collect the vans and  would contact Dillon and Colon  when he

returned to the Holiday Inn.   Torres, De La Cruz  and LaPaix

departed in the Cadillac.

     Several  hours  later,  around  9   p.m.,  Agent  Dillon

received  a telephone message that  Torres was waiting at the

Holiday Inn.  The agents returned to the parking lot.  Torres

approached their car and told them that he had the vans;  but

he said that  having seen  a police car  driving through  the

lot,  he had directed his  "rollos"--a term used  in the drug

trade to refer to an underling such as a bodyguard or driver-

-to move the vans out of the lot.  Torres and the agents then

agreed to meet at the rear of the lot.  

     A few minutes later, Torres arrived there driving a blue

van  bearing New York plates  with one Ruben Rodriguez seated

                             -4-

next to him.  A minute later De La Cruz  pulled alongside the

agents' car  driving a red van with New York plates.  The red

van  was followed by the gold Cadillac, now driven by LaPaix,

with one Sarah Tavares as a passenger.  The third van did not

appear  and a few minutes later Torres signaled the agents to

lead the way to where the cocaine was stored.  

     The  FBI  had located  the  shipment in  a  warehouse in

Middleboro, Massachusetts, equipping the facility  with video

and audio  recording equipment.   Within  half  an hour,  the

caravan of vehicles  arrived at the  warehouse and parked  in

front.   Agent  Dillon, seeking  to prevent  too many  of the

suspected gang members from concentrating in one place, asked

Torres to move one  of his vehicles away to  avoid attracting

attention.  Torres and LaPaix conferred; they then spoke with

De La  Cruz, who  left  the red  van and  drove the  Cadillac

across the street  into a parking lot shared by a gas station

and an ice cream parlor.

     De La  Cruz drove  slowly through  this  lot, which  was

partly lit and in view of a number  of people.  He then drove

back  across the  street  to an  unlit  vacant lot  where  he

parked.  This  new lot was adjacent to the  warehouse.  De La

Cruz left the Cadillac and started back toward the warehouse.

He was  then arrested by  FBI agents.  When  arrested, he was

carrying both a beeper and a portable telephone.  

                             -5-

     Meanwhile, after  De La Cruz left  the warehouse parking

lot in  the Cadillac, Torres backed the blue van into the bay

area of the warehouse,  where he was joined by  Rodriguez and

LaPaix.  The three men removed the rear seats and floor panel

of the van, uncovering a hidden compartment.  They then began

loading the cocaine into  the van.  After about  70 kilograms

were  loaded  into  the   compartment,  the  three  men  were

arrested.    Torres,  when  arrested,  had  in his  pocket  a

business card with the  telephone number used to reach  De La

Cruz's beeper.

     Subsequently,   all  five   of  those  present   at  the

warehouse--Torres, De La Cruz, Rodriguez, LaPaix and Tavares-

-were indicted for conspiring  to possess cocaine with intent

to distribute.   In  early November  1991, some  weeks before

trial, LaPaix entered into plea negotiations and, on November

7, he made a  limited proffer to the government  for purposes

of  persuading it  to  treat him  at  sentencing as  a  minor

participant.  He made  clear that he would refuse  to testify

for  the government at trial  and that he  wanted his meeting

with the government to remain confidential.

     During  the proffer,  LaPaix was  asked how  De La  Cruz

became  involved.   He  responded  that  they were  long-time

friends and that prior to June 12 neither of  them knew about

the cocaine pick-up nor  was De La Cruz promised  payment for

his help.  Shortly after November 7, LaPaix' counsel told the

                             -6-

other defense counsel--in what detail is not clear--about the

meeting with the government and its subject matter.  Prior to

trial  De La Cruz advised LaPaix' counsel that he intended to

call LaPaix as a witness.

     Trial began  on November  18, 1991.   Immediately before

the jury was impaneled,  Torres and LaPaix pled guilty.   The

government dismissed  the indictment  as to  Tavares.  De  La

Cruz and Rodriguez  then went  to trial.   On November 22,  a

Friday, the government rested  and Rodriguez began to testify

in  his own defense.   Rodriguez did not  return to court the

following  Monday.  The court refused De La Cruz's request to

sever or for a mistrial and the case proceeded  against De La

Cruz and the now absent Rodriguez.

     On November 25, the sixth day of trial, De La Cruz moved

for production of any exculpatory material created by LaPaix'

proffer.  In  an ex parte submission, the government provided
                         

to  the court  a  summary  of  LaPaix'  proffer.    Over  the

government's objection,  the court  found the material  to be

subject to production  under Brady v.  Maryland, 373 U.S.  83
                                               

(1963).   The  government then  disclosed to  De La  Cruz the

contents of LaPaix'  proffer, so  far as it  concerned De  La

Cruz, as follows:

     [During the  drive from New York  to Boston] LaPaix
     contacted  Efrain De La Cruz.  And De La Cruz drove
     LaPaix and Torres to the Holiday Inn in Taunton for
     the  meeting with Special Agent Dillon .  . . .  As
     to why  there were so many  telephone calls between
     De  La Cruz and LaPaix  prior to the  pickup of the

                             -7-

     cocaine  or  prior  to  the drive  to  Taunton,  he
     indicated that they were long-time friends from the
     Dominican  Republic  . .  . .    The import  of the
     statement was that De La Cruz did not know prior to
     June 12  about the cocaine  pickup in the  same way
     that LaPaix did not know prior to June 12th.

     De La Cruz then called LaPaix as a witness, advising the

court that the  proffer bore out De La Cruz'  defense that he

was  unaware  of  the drugs  and  was  merely  helping out  a

childhood  friend (LaPaix) find his way around Massachusetts.

LaPaix was  summoned but, in a voir  dire examination, LaPaix
                                         

invoked  the  Fifth  Amendment  and  refused  to  answer  all

questions  other than  his  name and  address.   De  La  Cruz

objected  to the claim of privilege in light of LaPaix' prior

guilty plea.   The district court  nevertheless sustained the

claim   of  privilege,   observing  that   government  cross-

examination  could produce  testimony  that  would  inculpate

LaPaix not  merely in  the instant transaction  but in  other

transactions.

     On  November 26, the jury found De La Cruz and Rodriguez

guilty.   De La Cruz was sentenced to 188 months imprisonment

and Torres to  235 months.  These appeals followed.   In this

court,  De La Cruz attacks  his conviction by challenging the

sufficiency of  the  evidence, the  denial of  his motion  to

sever or  for a mistrial after Rodriguez disappeared, and the

treatment  of the proffer and LaPaix' claim of privilege.  We

address  these issues first  and then consider  the claims of

both De La Cruz and Torres concerning their sentences.

                             -8-

     We start with De La Cruz' attack on the  adequacy of the

evidence  and find that the  evidence as to  his knowledge of

the conspiracy was circumstantial, arguably thin, but clearly

sufficient.    The evidence,  considered  in  the light  most

favorable to the government, see  United States v. Ortiz, 966
                                                        

F.2d 707, 711 (1st Cir. 1992), cert.  denied, 113 S. Ct. 1005
                                            

(1993),  shows  that De  La  Cruz appeared  at  both meetings

accompanying  three  other  men  involved in  the  drug  deal

(Torres, LaPaix  and Rodriguez);  that De  La  Cruz drove  to

Taunton  one of the vans intended to carry the drugs; that he

took  instructions from Torres, the leader of the group; that

he cruised slowly through the  lot opposite the warehouse and

then moved  the Cadillac from a well-lit  location to another

location where it would be less likely to be noticed; that he

carried a  cellular telephone  and a beeper--both  well known

tools  of the  drug trade;  that the  contact number  for the

beeper was in  Torres' possession;  and that De  La Cruz  and

LaPaix  had exchanged  various  telephone calls  in the  days

prior to June 12.

     These facts, in  our view, permitted a rational  jury to

conclude  beyond a  reasonable doubt  that De  La Cruz  was a

knowing  participant  in the  conspiracy to  transport drugs.

Any  one   fact  alone  may   be  explained  away;   but  the

combination--presence  at  the  scene,   suspicious  conduct,

subordination to the gang leader on the scene, and possession

                             -9-

of communication tools widely used in drug dealing--add up to

more than the sum  of the parts.  It was  left largely to his

counsel to suggest,  based on fragments of  evidence, that De

La Cruz was essentially a bystander, innocently doing a favor

for his  old friend  LaPaix.  It  is not surprising  that the

jury rejected this tale.

     De  La Cruz argues that  his name never  appeared in the

hundreds  of  tape  recordings  made by  the  FBI  as Alvarez

promoted  the sting  with  the Colombians,  but  there is  no

reason  why a low level  "rollo" should be  mentioned in such

conversations.  True,  De La  Cruz never saw  or touched  the

cocaine, nor is  there direct  evidence that he  knew of  its
                             

existence.   But  knowledge  may be  based on  circumstantial

evidence, Ortiz, 966 F.2d at 711, and it is the jury's job to
               

draw the  proper inference.   Here the materials  for drawing

the inference were  supplied to the  jury, and the  inference

was rational.

     De La  Cruz' next claim  is that the  government wrongly

withheld  information  about  LaPaix'  proffer  that  it  was

obligated  to  disclose  under   the  Brady  doctrine.    The
                                           

government has properly abandoned  any claim that the proffer

was not exculpatory  at all.  It now argues  that the promise

of confidentiality  to  LaPaix excused  the  government  from

disclosing the material, cf. United States v. Hicks, 848 F.2d
                                                   

1  (1st Cir.  1988),  and that  in  any case  LaPaix'  lawyer

                             -10-

disclosed the substance  of the  proffer to De  La Cruz  well

before trial.  We need  not resolve the legal dispute  on the

first point or  the factual  dispute on the  second, for  the

simple reason  that the government did  disclose the proffer,

under compulsion, during trial.1

     In cases of belated disclosure, "the critical inquiry is

. . .  whether the tardiness  prevented defense counsel  from

employing  the material to  good effect."   United  States v.
                                                          

Devin,  918  F.2d 280,  290 (1st  Cir.  1990).   Here LaPaix'
     

proffer,  assuming its  contents  were previously  unknown to

counsel  for De  La  Cruz, did  not reveal  any  new line  of

defense; rather, the proffer  was consistent with the defense

that De La Cruz had pursued from the outset.  No evidence was

lost  by the delay: LaPaix was produced immediately.  That he

then claimed privilege  is a  problem De La  Cruz would  have

faced  whenever the proffer was disclosed.  In short, we find

no prejudice from the delay.

     We turn now to De La Cruz' claim that the district court

erred  in   sustaining  LaPaix'   invocation  of  the   Fifth

Amendment.    This claim  is  probably  the most  troublesome

aspect of De La  Cruz' appeal because it sets  in tension two

                    

     1We do not formally  resolve the government's claim that
it  can avoid  Brady by  promising confidential  treatment to
                    
someone  it  interviews; but  we  are skeptical  of  any such
blanket claim  and would expect the  government affirmatively
to present  the  issue to  the  district court  if  otherwise
exculpatory material were withheld on this ground.

                             -11-

cardinal precepts: that a criminal defendant should have full

opportunity to secure evidence in his own defense, and that a

witness  should  be  protected  against  being  compelled  to

provide testimony that may  incriminate him.  The core  of De

La Cruz' argument is  that LaPaix had already pled  guilty to

the  conspiracy at  issue and  could not  incriminate himself

further if asked, as De La Cruz proposed to do, whether De La

Cruz was aware that drugs were to be transported.

     It  is uncertain  what  LaPaix would  have  said had  he

testified (the proffer was that De La Cruz knew nothing prior
                                                             

to June 12)  but the proffer was suggestive and  it is surely

possible  that   LaPaix  would  have  exculpated  his  friend

entirely.  The jury  in turn might have disbelieved  any such

exculpation in  light of the  friendship between the  men and

the other evidence  against De  La Cruz.   But the  hoped-for

testimony was  relevant and  credibility is  for the jury  to

decide.   Since  the government's  evidence  of De  La  Cruz'

knowledge  was circumstantial, the direct testimony of LaPaix

to the contrary might have been important, even decisive.  

     Yet   whatever  the  cost  to  De  La  Cruz,  under  the

Constitution  LaPaix   was  entitled  to  invoke   his  Fifth

Amendment privilege if testifying might incriminate him.  The

trial court's  on-the-spot judgment as  to the risk  of self-

incrimination  is entitled  to deference  and "should  not be

overruled  unless  it is  'perfectly clear`  .  . .  that the

                             -12-

answers   [sought   from  the   witness]   'cannot  possibly`

incriminate."   United States v. Johnson, 488 F.2d 1206, 1209
                                        

(1st Cir. 1973)  (quoting Hoffman v. United  States, 341 U.S.
                                                   

479, 487-88 (1951)).   In  this case, we  think the  district

judge was not only reasonable  but plainly correct in holding

that  compelling   LaPaix  to   testify  could   threaten  to

incriminate him.

     LaPaix had not been sentenced at the time of De La Cruz'

trial, and "the convicted but unsentenced defendant retains a

legitimate   protectable  Fifth  Amendment  interest"  as  to

matters that  could affect  his sentence.   United States  v.
                                                         

Lugg, 892 F.2d  101, 102-03 (D.C. Cir.  1989); accord, United
                                                             

States  v. Lema, 987 F.2d 48, 54  n.6 (1st Cir. 1993).  Here,
               

if  LaPaix testified  that he  had recruited  De La  Cruz and

involved  him in the plot  without telling him  of the drugs,

this testimony could have  hurt LaPaix' chances at sentencing

of being treated as a minor or  minimal participant, U.S.S.G.

  3B1.2, and could even have led the court to classify him as

a "supervisor," and enhance his sentence.  U.S.S.G.   3B1.1 &

comment note  1 (listing "the recruitment  of accomplices" as

relevant to evaluating a defendant's role in the offense).  

     As the district  court suggested, testifying would  also

have  put LaPaix  at risk  of disclosing  his involvement  in

other  drug  transactions.    The  government,  in  order  to

challenge LaPaix'  testimony exculpating  De  La Cruz,  would

                             -13-

almost certainly have  sought to  question LaPaix  vigorously

about other possible  transactions in which LaPaix and  De La

Cruz were involved.   The  aim would be  to undercut  LaPaix'

claim of an innocent friendship that led by accident to De La

Cruz' presence at the scene.  See Fed. R. Evid. 404(b) (other
                                 

wrongs may be proved to refute claim of mistake or accident).

And LaPaix' refusals  on voir dire to provide anything except
                                  

his name and address indicate  that the privilege would  have

been promptly invoked in response to such questions. 

     Some courts have said  that the trial judge may  or even

must  limit the government's  cross-examination on collateral

matters  if this  can  be done  without  unduly limiting  the

government  and if  doing  so will  preserve the  defendant's

ability to call a material  witness who would otherwise claim

the privilege.2  In  this case, however, effective government

cross-examination  would have been  seriously impaired if the

prosecutor were denied latitude to explore the joint criminal

history of De La Cruz and LaPaix.  Faced with a simple denial

by LaPaix that  he had  told De La  Cruz of the  cocaine--the

testimony  that De La Cruz' counsel said he hoped to elicit--

                    

     2See United  States v. Esparsen, 930  F.2d 1461, 1469-70
                                    
(10th Cir.), cert. denied, 112 S. Ct. 882 (1991)  (collecting
                         
cases).   United  States v.  Pardo, 636  F.2d 535  (D.C. Cir.
                                  
1980), is the classic example.  In United States  v. Zirpolo,
                                                            
704  F.2d 23,  26  (1st Cir.),  cert.  denied, 464  U.S.  822
                                             
(1983), this court declined to decide whether it would follow
Pardo.
     

                             -14-

inquiry into the past  activities of the two would  have been

the most obvious resort for cross-examination.  

     We have  "recognized the need  to prevent coconspirators

from `whitewashing'  each  other  through  use  of  testimony

unchallengeable  for one  reason or  another."   Zirpolo, 704
                                                        

F.2d  at 26 (quoting United  States v. Lowell,  649 F.2d 950,
                                             

962  (3d  Cir. 1981)).  There  is  nothing  that  prevents  a

defendant  from offering  such testimony  if the  alleged co-

conspirator  is  willing to  testify,  but  the safeguard  of

cross-examination  is more  important  than usual  in such  a

case.    Cf.  Fed.  R.  Evid.  804(b)(3)  (excluding  hearsay
            

evidence of this kind, unless corroborated, from declaration-

against-interest exception  to the hearsay rule).   In short,

we  do  not  think that  in  this  case  the privilege  could

properly  be  preserved by  cabining the  government's cross-

examination.

     Of course,  the prosecutor could resolve  the dilemma by

seeking  formal immunity  for the  witness under 18  U.S.C.  

6003,  but most courts have held that judges are powerless to

compel such a grant by the U.S. Attorney.   See United States
                                                             

v.  Angiulo,  897  F.2d  1169, 1191  (1st  Cir.)  (collecting
           

cases),  cert.  denied, 498  U.S.  845 (1990).    Indeed, the
                      

privilege   has  been  routinely   invoked  by   alleged  co-

conspirators called by the defendant to exculpate him.  E.g.,
                                                            

Zirpolo,  704 F.2d at 25; Johnson, 448  F.2d at 109.  A trial
                                 

                             -15-

court might still refuse  to entertain the prosecution  if it

found  that  defense  testimony  had  been  thwarted  by  the

misconduct   of  the   prosecutor   (e.g.,  by   gratuitously
                                          

threatening to prosecute  the witness if  he testifies).   No

basis has been suggested for a misconduct claim in this case.

     It  must be  remembered  that the  defendant could  also

testify  to  the  very   same  exculpatory  facts,  for  "[a]

defendant is available  to himself  as a witness."   Gacy  v.
                                                         

Welborn, Nos. 92-3448 and  92-3965, slip op. at 22  (7th Cir.
       

April  12,  1993).   A  defendant  who  declines to  testify,

protecting  himself  against  self-incrimination   on  cross-

examination, is well within his rights; but so is the witness

who  invokes   his  own  Fifth  Amendment   rights  to  avoid

testifying and  so is  the prosecutor  who declines  to grant

immunity to  the witness.  There may  be rare cases where the

denial of  immunity would comprise a  miscarriage of justice.

This is not such a case.

     De  La  Cruz'  final  argument,  apart  from  sentencing

issues,  is that the court erred in  denying his motion for a

mistrial or a  severance when Rodriguez failed to  appear for

the sixth day of  trial.  While the jury  might have inferred

Rodriguez'  guilt from  his  flight,  the  jury was  shown  a

videotape of  Rodriguez loading cocaine  into the van  so the

inference added little.  De  La Cruz had no direct  link with

Rodriguez  and there  is no  reason why  he should  have been

                             -16-

affected by the  inference.   Finally, the  court offered  to

negate the inference with  an appropriate instruction, but De
      

La Cruz' counsel objected  to such an instruction, preferring

to argue to the jury about the import of Rodriguez' absence.

     Nor  can  any  prejudice  be traced  to  Rodriguez'  own

testimony, completed  but not  fully cross-examined,  when he

left the trial.   We have  reviewed Rodriguez' testimony  and

conclude  that it did not incriminate De La Cruz or seriously

conflict with his own  theory of defense.  Indeed,  Rodriguez

never once  referred to De La  Cruz.  In any  case, the court

offered  to strike the testimony and so instruct the jury but

again, for tactical reasons, De  La Cruz rejected this offer,

so  we do not see how he  can now complain that the testimony

remained on the record.

     We  come, finally, to the  objections of De  La Cruz and

Torres  to  the sentences  imposed  upon them.    A narcotics

conspirator  is responsible  not only  for drugs  he actually

handled or saw  but also for the full  quantity of drugs that

he  reasonably  could have  foreseen  to be  embraced  by the

conspiracy  he joined.  See U.S.S.G.    2D1.4, 2D1.1, 1B1.3 &
                           

comment n.1;  United States v.  O'Campo, 973 F.2d  1015, 1023
                                       

(1st  Cir. 1992).   The  district court's  finding as  to the

quantity  embraced by the  conspiracy and reasonably foreseen

by the defendant is a  factual one and will not  be disturbed

unless  clearly erroneous.  United  States v. Tracy, 989 F.2d
                                                   

                             -17-

1279, 1287 (1st Cir.), cert. denied, 61 U.S.L.W. 3773 (1993).
                                   

The same standard  of review applies to other  factual issues

pertinent  to sentencing,  including the  role played  by the

defendant in  the conspiracy.  United States  v. Tabares, 951
                                                        

F.2d 405, 410 (1st Cir. 1991).

     Here, the district court held De La Cruz responsible for

the  entire 240  kilograms of  cocaine that  the  Lucho group

sought  to collect from the warehouse.   De La Cruz argues in

this court that there is no evidence that he knew the precise

amount of cocaine  that was inside  the warehouse.   Strictly

speaking, that is so.  What  he must have known, however, was

that  a very  large quantity  was involved:  as the  district

court noted,  De La Cruz was  part of a  four vehicle caravan

that included  two vans  destined to  carry away  the cocaine

stored at the warehouse.

     A defendant who conspires to transport  for distribution

a  large quantity  of  drugs, but  happens  not to  know  the

precise amount, pretty much takes his chances that the amount

actually  involved will  be  quite large.    On De  La  Cruz'

theory,  no amount at all  could properly be  assigned to him

if, as may well be the case, he never had a specific quantity

in mind.  The danger actually posed by the conspiracy was the

distribution of 240 kilograms,  De La Cruz knew that  a large

quantity was involved, and--absent  special circumstances--we

think that is enough.

                             -18-

     De La Cruz  also takes issue  with the district  court's

decision to  treat  him  as  a  "minor  participant"  in  the

conspiracy,  resulting in  a  two-level downward  adjustment.

U.S.S.G.   3B1.2(b).   Instead, De La Cruz argues,  he should

have  been classed  as a  "minimal participant"  and given  a

four-level reduction under section  3B1.2(a).  The guidelines

and commentary do not  define "minimal" but they do  say that

the  adjustment will  be used  "infrequently"; and  they also

furnish a pair of examples of a minimal participant: "someone

who  played no other role in a very large smuggling operation

than to offload part of a single marihuana shipment, or . . .

an individual [who] was  recruited as a courier for  a single

smuggling  transaction involving  a small  amount of  drugs."

U.S.S.G.   3B1.2 comment note 2.  Here, De La Cruz was one of

the drivers  in a caravan seeking to  carry away a very large

cache  of narcotics.     He fits  neither the letter  nor the

spirit of the examples.  

     Torres,  by contrast,  was  found to  be an  "organizer,

leader,  manager or  supervisor"  and  accorded  a  two-level

increase  in his offense level.   U.S.S.G.    3B1.1(c).  This

enhancement is  appropriate if the defendant  "exercised some

degree of  control over others involved in  the commission of

the crime . . . ."   United States v. Fuller, 897  F.2d 1217,
                                            

1220  (1st Cir. 1990).  Here, the facts already recited amply

support the  district court's  finding that Torres'  role was

                             -19-

equivalent to that of  a job-site foreman: he took  charge of

the  negotiations with the undercover agents to fix the final

time for the  drug transfer, orchestrated the  arrival of the

vans, and directed the actions of De La Cruz and Rodriguez.

     Contrary  to Torres'  argument in  this court,  the fact

that  Torres may have been working for Lucho does not prevent

Torres from being treated as a supervisor.  "A defendant need

not be the  highest ranking  member of a  criminal troupe  in

order  to  be a  manager or  supervisor."   United  States v.
                                                          

Savoie,  985 F.2d 612, 616 (1st Cir. 1993).  United States v.
                                                          

Sostra,  967 F.2d 728 (1st Cir. 1992), relied upon by Torres,
      

is not  on point.   There, the defendant's  role in  the drug

transactions  was  that   of  "steerer,"  bringing   together

potential  buyers  and  sellers.   Id.  at  733.   There  was
                                     

"nothing  in the  record  to show  that  he [Sostra]  exerted

control over any of the other codefendants, with the possible

exception of his brother  . . . ."  Id.
                                      

     In sum,  we conclude  that De  La  Cruz' conviction  and

sentence  and  Torres'  sentence  were  proper  and  must  be

affirmed.
        

                             -20-